Case 3:17-cv-01154-LAB-AGS Document 49-8 Filed 10/08/18 PageID.785 Page 1 of 5




                EXHIBIT “E”
                               EXHIBIT "E"              17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-8 Filed 10/08/18 PageID.786 Page 2 of 5

                               Lois Guillory 8/14/2018


   1                IN THE UNITED STATES DISTRICT COURT

   2               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

   3
   4
   5
   6    MICHELLE MORIARTY, an individual
        as Successor in Interest to the
   7    Estate of HERON MORIARTY and as
        GUARDIAN AD LITEM to ALEXANDRIA
   8    MORIARTY, ELIJAH MORIARTY and
        ETERNITY MORIARTY,
   9
                     Plaintiff,
  10
  11                 vs.                                 NO. 3:17-cv-01154-LAB

  12    COUNTY OF SAN DIEGO, DR. ALFRED
        JOSHUA, individually, and DOES
  13    1 through 10, inclusive,

  14
                    Defendants.
  15    ___________________________________

  16
  17                       DEPOSITION OF LOIS GUILLORY

  18                          San Diego, California

  19                             August 14, 2018

  20
  21    Reported by:
        Annette Moore
  22    CSR No. 2648

  23
  24
  25




                    Peterson Reporting Video & Litigation Services               1

                                  EXHIBIT "E"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-8 Filed 10/08/18 PageID.787 Page 3 of 5

                               Lois Guillory 8/14/2018


   1               IN THE UNITED STATES DISTRICT COURT

   2             FOR THE SOUTHERN DISTRICT OF CALIFORNIA

   3

   4

   5

   6    MICHELLE MORIARTY, an individual
        as Successor in Interest to the
   7    Estate of HERON MORIARTY and as
        GUARDIAN AD LITEM to ALEXANDRIA
   8    MORIARTY, ELIJAH MORIARTY and
        ETERNITY MORIARTY,
   9
                     Plaintiff,
  10

  11               vs.                             NO. 3:17-cv-01154-LAB

  12    COUNTY OF SAN DIEGO, DR. ALFRED
        JOSHUA, individually, and DOES
  13    1 through 10, inclusive,

  14
                    Defendants.
  15    ___________________________________

  16

  17

  18

  19

  20

  21               Deposition of LOIS GUILLORY, taken on behalf

  22    of Plaintiff, at 1600 Pacific Highway, Suite 355, San

  23    Diego, California, beginning at 10:16 a.m. and ending

  24    at 4:18 p.m., on Tuesday, August 14, 2018, before

  25    Annette Moore, Certified Shorthand Reporter No. 2648.

                    Peterson Reporting Video & Litigation Services              2

                                  EXHIBIT "E"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-8 Filed 10/08/18 PageID.788 Page 4 of 5

                                  Lois Guillory 8/14/2018


   1    assembled outside of that door at any time prior to

   2    them approaching this other inmate for the blood

   3    draw?

   4               A     Like I said, we spoke to this inmate

   5    first.   When they extracted him, we moved on to Mr.

   6    Moriarty they were there in the beginning, yes.

   7               Q     Do you recall seeing Amanda Daniels

   8    anywhere near the assembly of deputies that were

   9    congregated anywhere near the ad seg cell for the

  10    purpose of this blood draw on the other inmate?

  11               A     Like I said, I believe we were there to

  12    try to convince him to come out peacefully.                     That's

  13    what they normally use the psych provider for.                     If

  14    someone was not complying with the deputy, they would

  15    bring someone in, the psych provider to try to convince

  16    him to come on out of the cell.              She was there, yes.

  17               Q     At any time, Deputy Guillory, did you ever

  18    convey -- during your phone conversation with Deputy

  19    Weidenthaler, did you ever convey any information to

  20    the effect that the reason for the request for transfer

  21    was because Heron Mortiarty had been acting out

  22    suicidally giving express suicidal thoughts?

  23               A     Not for suicidal thoughts, but for

  24    homicidal thoughts.

  25               Q     Was there any mention of suicidal behavior

                       Peterson Reporting Video & Litigation Services            217

                                     EXHIBIT "E"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-8 Filed 10/08/18 PageID.789 Page 5 of 5

                                   Lois Guillory 8/14/2018


   1    or thoughts of any kind whatsoever in any conversation

   2    you had with Dale Weidenthaler concerning Heron

   3    Moriarty?

   4                A     No.    When I called him, I said she

   5    recommends safety cell for homicidal thoughts, not

   6    suicidal thoughts, homicidal thoughts is what I told

   7    him.

   8                Q     During this multi-disciplinary meeting,

   9    did Dale Weidenthaler's name come up at all?

  10                A     I can't recall that.          I honestly don't

  11    remember if his name came up.              We just said supervisor.

  12                Q     Getting back to this report that's been

  13    marked as Exhibit 15.           Did you ever see that report,

  14    were you given a chance to review that by the deputy

  15    who prepared it in order to review it to make any

  16    corrections to the report?

  17                A     No, not until I --

  18                      MR. WELSH:       You weren't given it to make

  19    corrections.        That's what he's asking you.

  20                      THE WITNESS:       No.

  21    BY MR. KUTYLA:

  22                Q     In the interview with the homicide

  23    investigator, you did use the words, when referring to

  24    Dale Weidenthaler's statement, that Dale Weidenthaler

  25    had said the words, "No, not now."                Those words are on

                        Peterson Reporting Video & Litigation Services            218

                                      EXHIBIT "E"                   17cv1154-LAB(AGS)
